Order and judgment, Supreme Court, New York County (Carol Huff, J.) entered June 1 and June 8, 1994, respectively, which granted plaintiff’s motion for summary judgment and awarded plaintiff a total of $68,441.89, unanimously affirmed, without costs.
Plaintiff established an "account stated” for legal services rendered on behalf of defendant in light of the fact that the parties executed a written retainer agreement enumerating the fees, plaintiff performed the services, and defendant made substantial payments (see, Interman Indus. Prods. v R. S. M. Electron Power, 37 NY2d 151; Parker Chapin Flattau & Klimpl v Daelen Corp., 59 AD2d 375).
Defendant admits the receipt of monthly bills setting forth the services performed and the balance due, which balance defendant both explicitly and implicitly consented to pay by signing the retainer agreement which listed the services for which he would be billed, and by making substantial payments. Defendant has failed to substantiate his claim that he made timely objections to the bills. We note that his account was current for the period from March to August 1992, during which time he was charged for services which he now contests.
Defendant’s bald conclusory allegations of fraud, mistake and other equitable considerations are insufficient to defeat a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Concur—Murphy, P. J., Rubin, Ross, Williams and Tom, JJ.